Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 3/9/2021 and 12/10/2022 have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a program for causing a computer to execute. As commonly known in the art, a program is software. Software, per se, is considered non-statutory. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2020/0127818, hereinafter referred to as “Watanabe”) in view of Jutla et al. (US 2018/0048461, hereinafter referred to as “Jutla”).

Regarding claim 1, Watanabe teaches an information processing device (figure 1: a user A terminal 1, for example; blockchain generating device) comprising: 
a registration data generation unit that generates registration data that is registered in a P2P database ([0027] transaction is generated and shared by other terminals in P2P network) and that includes encrypted identification information generated through encryption using key information of a subject related to the registration data ([0070] The encrypted shared information can be registered in the blockchain by being included in a transaction). 
However, Watanabe does not explicitly teach the encrypted identification information being used to identify the subject and being different for each registration data.  
In an analogous art, Jutla teaches the encrypted identification information being used to identify the subject ([0098] law enforcement may use the blockchain identity translator 200 to identify transactions signed with an anonymous blockchain account, assuming that the user has registered with (or is compelled to register with) a blockchain identity translator 200.) and being different for each registration data ([0010] On registration, the bit service will use the CA's public key to assure that the user's digital certificate is authentic. Further, the bit service will challenge the user to encrypt a random plaintext, which it will decrypt with the user's public key. If the bit service successfully decrypts the challenge text, any user biometrics associated with the digital certificate will be tested next.).  
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the encrypted information to be used to identify a subject as a way to transfer real-world identity to blockchain applications (abstract; [0007] The present disclosure provides systems and methods for leveraging the advantages of existing PKI identity infrastructure to provide identity data on blockchains. This can help with identity fraud on blockchains.), thus making data more secured. 

Regarding claim 2, Watanabe teaches the information processing device according to claim 1, wherein the encrypted identification information is generated through the encryption of data stored in the registration data using the key information ([0070] The encrypted shared information can be registered in the blockchain by being included in a transaction).  

Regarding claim 3, Watanabe teaches the information processing device according to claim 2, wherein the data stored in the registration data is data generated for the encryption using the key information ([0070] The group-common-key encrypting and decrypting unit 16 encrypts share information using the group common key decrypted by the session-key decrypting unit 13b. The encrypted shared information can be registered in the blockchain by being included in a transaction by the predetermined method).  

Regarding claim 4, Watanabe does not explicitly teach the information processing device according to claim 3, wherein the data stored in the registration data has a random value for each registration data.  In an analogous art, Jutla teaches wherein the data stored in the registration data has a random value for each registration data ([0010] On registration, the bit service will use the CA's public key to assure that the user's digital certificate is authentic. Further, the bit service will challenge the user to encrypt a random plaintext, which it will decrypt with the user's public key. If the bit service successfully decrypts the challenge text, any user biometrics associated with the digital certificate will be tested next.). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to employ a random value for each registration data in order to enable the data to be unique, thus making data more secured. 

Regarding claim 5, Watanabe teaches the information processing device according to claim 1, wherein the key information is one of common key information sets used in common at the time of the encryption and at the time of decryption or encryption key information which is one of a pair of mutually different pair key information sets respectively used at the time of the encryption and at the time of the decryption and which is used at the time of the encryption ([0049] A value σ calculated by a public key of a partner and a secret key of a user is the same value for the user A and the user B. Therefore, the user A and the user B are capable of generating the same key (a common key) from the value σ using a key derivation function KDF determined beforehand. The user A and the user B can encrypt and decrypt, in a common key encryption scheme such as AES-GCM, the secret information S using the common key obtained by the key derivation function KDF.).  

Regarding claim 6, Watanabe teaches the information processing device according to claim 1, further comprising: an identification information generation unit that performs the encryption using the key information to generate the encrypted identification information ([0070] The encrypted shared information can be registered in the blockchain by being included in a transaction).  

Regarding claim 7, Watanabe teaches the information processing device according to claim 1, further comprising: a registration unit that registers each registration data in the P2P database ([0027] transaction is generated and shared by other terminals in P2P network).  

Regarding claim 8, Watanabe teaches the information processing device according to claim 7, wherein at least the registration data generation unit is included in the P2P database and implemented by a predetermined program executed in the P2P database ([0041] a program for generating keys using a specific one elliptical curve may be installed in the user A terminal 1 and the user B terminal 2. At this time, the program installed in common in the user A terminal 1 and the user B terminal 2 executed by a processor to function as the encryption processing unit 10.).  

Regarding claim 9, Watanabe teaches the information processing device according to claim 1, wherein the P2P database is blockchain data ([0025] The new blockchain generated by the blockchain generating device is shared by the other terminals via the P2P network).  

Claims 10-12 are similar to claim 1, therefore are rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Moses, US 2018/0097635 – blockchain identify binder to secure block chain transactions.
2. Juels et al., US 2017/0124535 – binding between user identity information and respective cryptocurreny addresses for users utilized by account-identity service sytem.
3. Uhr et al., US 2019/005470 - disenable a leak of a personal key for accredited certification by generating the personal key by means of a random number generator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442